Reform programme of the Polish shipyards (debate)
The next item is the Commission statement on the reform programme of the Polish shipyards.
(PL) Madam President, I would like to inform you that a Polish trade union delegation is seated in the gallery. They are going to listen to our debate. The delegation includes representatives of the Gdańsk, Gdynia and Szczecin shipyards. I would like to ask you to welcome our friends from Poland.
Thank you, Mr Siwiec; the delegation is very welcome.
Member of the Commission. - Madam President, the Commission is well aware of the historic importance of the Polish shipyards, and that is why we have been working very hard to find a solution that will allow the restructuring of the sector in a way that provides a livelihood for the regions concerned. However, we depend on the cooperation of the Polish authorities to arrive at a viable solution. To be quite clear, the state aid investigation in these cases has been pending for around four years.
The investigation concerns a substantial amount of operating aid to the Szczecin, Gdynia and Gdańsk shipyards. Without even counting the state guarantees from 2002 until now, the Gdynia shipyard received from the Polish state - which means from the Polish taxpayers - aid amounting to around EUR 167 000 per worker. That is approximately EUR 24 000 per worker per year, and that means that the subsidy to each shipyard worker is at least double the average annual income of Polish workers.
Even without counting the state guarantees, the total aid received since 2002 by the Gdynia and Szczecin shipyards amount in nominal value to around EUR 700 million and EUR 1 billion respectively.
Despite all that money, the yards and the future of the workers remain vulnerable. That, I would stress, is what really scares me. I think that the future of the workers needs to be taken into account. They have avoided the painful but necessary restructuring that, for example, the German and the Spanish shipyards have undertaken and which Malta is also preparing for at this moment.
At all times in those past four years the Commission has had an open door for the successive Polish governments. I have met quite a number of ministers and prime ministers of Polish governments. We have tried again and again to reach an agreement and, unfortunately - and I say it with a sad heart - the Polish authorities did not make use of those possibilities.
In July of this year the Commission came to the conclusion that the latest restructuring plans did not ensure the viability of the shipyards, but, again, conscious of the importance of the issue for the Polish economy and for Polish society, we, the Commission, showed flexibility and offered two more months for new final plans to be presented by 12 September.
During the summer, Commission officials remained constantly available and gave feedback to the Polish authorities on the draft submitted to them. I have now carefully assessed the restructuring plans submitted by the Polish authorities on 12 September. Unfortunately, I cannot see how to conclude that those revised final plans will ensure the viability of the yards. Indeed, the plans require even more public money to be pumped in in future, including money for the day-to-day operating aid.
It should also be underlined that the restructuring plans submitted on 12 September - and I am talking about the plans of the Polish Government - foresee job reductions of approximately 40%. However, these sacrifices would be made without giving any prospect of sustainable employment to the remaining workers, as the yards would very likely not become viable and would continue to need state support at the expense of the Polish taxpayers.
That is not an acceptable outcome. It is not acceptable from the EU competition law perspective, but also not acceptable for the future of the shipyards. Not acceptable to their workers and more generally for the Polish economy. Therefore, as the situation currently stands, I do not see how to avoid the adoption of negative positions on the Gdynia and Szczecin shipyards.
But the Commission is not in the business of just saying 'no'. We have been working actively to help the Polish authorities come up with a solution that would ensure a viable commercial future for the economic centres of Gdańsk, Gdynia and Szczecin and ensure sustainable jobs.
According to this scenario, the assets of the Gdynia and the Szczecin shipyards would be sold on market terms in several bundles. The assets would be put into bundles following an open, unconditional and non-discriminatory tender; and the remaining shell company would use the proceeds from the sale of the assets to repay the aid received over the years and would be liquidated, and the buyers of the assets would then be able to speedily resume economic activities at the shipyard sites, without the burden of having to repay the large quantities of state aid received by the yards over the years. They may re-employ even more people than would be the case if the restructuring plans of 12 December were implemented.
I can only assume that any investor willing to take on the yards - or at least some of their current liabilities - would be even happier to acquire the most important productive assets free of debts and develop them in a competitive and sustainable way. The final outcome would probably be positive in two respects: on the one hand, the number of workers left without a job would be lower than foreseen in the restructuring plan submitted by the Polish authorities and, on the other hand, the workers re-employed by the purchasers of the yards' assets would have much more stable working prospects within viable undertakings, because the burden of past debts would have been lifted.
That solution, which would be in line with the recent precedent of Olympic Airways, would allow a fresh restart of economic activities at the shipyard sites, also benefiting the workers there.
The Commission has raised that possibility with the Polish authorities. We have done that several times, and I sincerely hope that they will take advantage of our flexibility to bring us a concrete proposal. Technical discussions on the possible implementation of the 'Olympic Airways' solution for the Gdynia and the Szczecin shipyards are being held between the Polish authorities and Commission officials.
As for Gdańsk, I think there is a good chance of reaching a positive outcome if there remains flexibility and good will on both sides. You will naturally ask me: why this approach for Gdańsk? There are two reasons: firstly, Gdańsk has already been sold to a private operator which injected fresh money into it and, secondly, this yard's liabilities for past aid are far more limited compared to the Gdynia and the Szczecin shipyards.
On the Commissions side, we have already indicated to the Polish authorities our position in assessing the compensatory measures needed to comply with EC state aid rules. Because the yard has received less aid in the past, we can be less demanding in this respect. The quid pro quo for the openness on the Commission's part is that the Polish authorities must now submit a draft restructuring plan for Gdańsk in order to permit any outstanding issues to be discussed, and so far - and I regret this - we have not received such a plan, and it is essential that the Polish authorities provide it quickly.
Moreover, the Polish Government can request support from the European Globalisation Adjustment Fund - an application which is likely to be successful - and the size of the intervention would depend on the amount of co-funding the Polish Government is ready to invest, as the European Globalisation Adjustment Fund co-finances a maximum of 50% of the cost.
The European Globalisation Fund analysed by the Commission to date the amount per person to be supported, ranged between EUR 500 and EUR 10 000 from the fund, to which must be added an equal amount to be funded by the Member States.
To conclude, I can say that the Commission has been very forthcoming in assessing these cases and has shown a considerable amount of flexibility. We have done everything we can, and we will continue to work with the Polish authorities to find an economically viable and socially sustainable solution which is in line with EC competition law and established Commission precedents.
Now the ball is in the court of the Polish authorities. The future of the shipyards and of their workers depends on the Polish authorities' willingness to cooperate with the Commission to quickly find a positive solution in the framework I outlined earlier.
I would like to appeal to the Members and their sense of discipline and responsibility, because we have very tight deadlines. This evening there are very many items on the agenda, and so I would ask you to respect the time limits scrupulously.
on behalf of the PPE-DE Group. - (PL) Madam President, Commissioner Kroes, thank you for your presence here today and for addressing the matter of the shipyards, as well as the positive note at the end of your speech.
Of course, we acknowledge the principle of competition, and we want European companies to make profits and ensure a decent wage for their workers. Polish shipyards have, for a long time, had difficulties in applying these principles. However, the Commission's negative decision regarding the shipyards will now result in their bankruptcy, and this situation is difficult to accept.
We accept that the economic and social repercussions of such a bankruptcy would be regional, or national at most, and that the European Union is currently also dealing with a global crisis. However, there is no point in adding the plight of Polish shipyards and Polish shipyard workers to the general economic slow-down. The European and the Polish shipbuilding industries are worth saving. That is why I cannot accept a negative decision, and I am asking for this decision to be postponed, to allow time for the Polish government and for investors to act. We therefore await a positive signal from the European Commission. First of all, during the restructuring period, this will provide an opportunity to ensure that the companies in question remain active shipyards. If the shipyard structure is split up as a result of privatisation, it will not be possible to revive the shipbuilding industry. Secondly, a positive outcome will involve keeping shipyard workers in their jobs or finding suitable new work for them, whilst maintaining continuity in terms of production and employment.
Thirdly, during this period, a small amount of protective action will be necessary to maintain production and ensure that the changes are sustainable. It would be worth identifying the optimal solutions to this situation and I strongly believe that Commissioner Kroes and the Commission will agree to them.
on behalf of the PSE Group. - (DE) Madam President, my group requested this debate with you, Commissioner, because we disagree with you in practically every respect. In the current global economic climate, you cannot turn around and say that, just because certain regulatory conditions have not been met, the shipyards must be closed. If you close the shipyards now, in this economic climate, as you just stated, you will throw the entire region into economic disaster, and that is not on. The Polish Government - as well as you in the Commission and we in Parliament - therefore need more time. In such a tense economic situation, you cannot simply say 'certain points have not been met, end of story'.
My second point is this. The argument that EUR 24 000 are being spent on each job is all well and good, but I will tell you something: I used to be mayor of a town in Germany where there was a coal mine in operation, and we were told that too much money was being put into each job, and so the mine was closed down. It took 20 years - 20 years - until we got back half of the jobs that were lost. It will be no different in the Polish shipyard cities. If you say today that it is all over, it will take at least two decades for you to restructure this region.
That is why it is necessary to focus efforts on keeping the sites open, not on closing them. I call on both the Commission and the Polish Government - as do my colleagues in my group - to make every effort to retain Poland's shipyards, at all three sites. That is one of the decisive points that we want from you.
If the Polish authorities have not worked fast enough, if the action plans, the business plans, that you mentioned, Mrs Kroes, are not yet available, then I ask you: must the workers at the Polish shipyards be punished because certain authorities, or the government, have not done their job? That is more or less what you are telling us: the workers are paying the price for the shortcomings of the government or the administration, and that is absolutely unacceptable.
Therefore, mobilising the Globalisation Adjustment Fund is a good thing, but you need to mobilise it so that we can provide help on the ground, so that we can retain the sites, in order to preserve a competitive Polish shipbuilding industry.
This is also an important point for those of us Social Democrats who are not from Poland, and it is also why I am speaking in this debate. The Polish shipyards, sites such as Gdańsk and Szczecin, were an important symbol for us all of the Polish people's democratic struggle against dictatorship. That is another reason why these yards must not be closed.
on behalf of the ALDE Group. - (PL) Madam President, the problem of the Polish shipyards is nothing new. It has developed over a number of years. Successive governments have unfortunately failed to address the problem in an appropriate way. Why did this happen? This is neither the place nor the time to discuss that particular question. Those responsible will be called to account in accordance with Polish democratic procedures.
However, the situation today is difficult. It is understandable that the Commission could not ignore this failure to act. On the other hand, we have to stress the fact that different scenarios involve different costs. The option of improving the situation by stating that, de facto, the shipyards should be closed, clearly involves certain serious consequences. Above all, there will be job cuts. The workers affected may be hired again in the future but, until such a time, they face great uncertainty and serious difficulties.
In addition to this, we have to take another factor into account. I do not want to return to issues that have already been raised, but the whole matter of closing the Polish shipyards, and perhaps the difficult period we are facing, has arisen during the period of European Parliament elections. It would be very unfortunate if these decisions were to provide ammunition for people, and there are unfortunately quite a number of these people in Poland, who still oppose our membership of the European Union.
Therefore, I would like to appeal to the Commission to be as flexible as possible with regard to Gdańsk. Of course, for our part, we will also take action in Poland to ensure that the Polish Government also acts with determination and flexibility.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, Commissioner, on behalf of the Group of the Greens/European Free Alliance, I call on the Commission to contribute to safeguarding the future of the shipyards.
We are not talking here about short-term restructuring, as is often the case in western countries. We must not forget that these shipyards bear a heavy burden from the past - not only the burden of the socialist state economy, but also the burden of mistakes made during the accession process, in that you as a Commission did not take into consideration the fact that this country was undergoing a difficult process of transformation and imposed, back then, requirements that were unrealistic and did not work towards socio-economically appropriate development. These are mistakes in the process for which you have to share the responsibility.
It therefore makes absolutely no sense now to refuse State aid and destroy jobs, and then to support the redundant workers using the Globalisation Adjustment Fund. What is the use, at this point, of subsidising the unemployed? That would be a huge disappointment for the local people, and the EU would be responsible. It makes more sense to initiate appropriate development for these shipyards, in order to give the three cities of Szczecin, Gdańsk and Gdynia a sustainable future. This is an opportunity that we should be supporting, not just reacting to in hindsight. It is the only option that I can see in this case.
The option we have is for the Commission to say that there will be State aid, but that, within the framework of this State aid, we want these workplaces to be modernised from an environmental point of view, so as to guarantee the long-term future of the sites and to ensure that workers have good long-term jobs there.
on behalf of the UEN Group. - (PL) Madam President, the seat of the European Parliament, where we find ourselves today, is viewed as a symbol of Franco-German reconciliation. That is the only reason why the European Parliament maintains two seats equipped to hold plenary sessions, namely in Brussels and in Strasbourg. European taxpayers pay several hundred million euros per year for this purpose.
Polish shipyards, particularly the Gdańsk shipyard, are a symbol of the struggle against the Communist government. They symbolise the fall of the Iron Curtain which had divided Europe in two. That is why the flagpoles which stand outside the European Parliament buildings, and which fly flags of the Member States, were made in the Gdańsk shipyards. It is thanks to the heroic actions of Polish shipyard workers, who fought for a re-united Europe, that today we are able to meet here together. These people deserve our respect, they deserve a dignified life and a decent living.
The closure of the shipyards, which is what the European Commission proposes, will involve the brutal dismissal of several thousand qualified workers, and in addition to this, a further eighty thousand people will lose their livelihoods. Such a move could result in mass economic migration. Polish shipyard workers do not want this to happen, they want to stay in their homeland and work in modern, profitable shipyards.
I therefore appeal to Commissioner Kroes - let us not destroy this great potential. Let us give Polish shipyards a chance to recover from financial ruin. Madam President, I am aware that the current Polish government, and the Treasury Minister in particular, made a lot of mistakes last year. However, tens of thousands of innocent people should not have to pay for Aleksander Grad's incompetence. Especially now, at a time when Western European states are pumping tens of millions of euros into their banking systems, without a thought for the principles of free competition, a negative decision from the Commission would be interpreted in Poland as a sign of bad faith.
(Applause)
Madam President, the time has come for the Commission to review its strategy with regard to shipyards in the European Union. The shipbuilding industry of our countries has been sacrificed at the alter of neoliberalism and there is a serious risk of destroying what remains, whether in Poland or Portugal.
It is now clear that the global strategy pursued by the European Commission in relation to the competitiveness of the Community shipbuilding sector is inadequate. While there are countries where the shipbuilding industry has recovered, in others this is not happening. Portugal has witnessed the destruction of its most important shipyards, such as Lisnave in Almada, which employed thousands of workers. To date, no rehabilitation measures have been pursued in that area. We still have the shipyards of Viana do Castelo, which are strategic for this whole region and which need support for their modernisation in order to avoid serious new problems.
That is why we must express our solidarity with the workers of the shipbuilding industry, whether in Poland or Portugal or any other Member State, and we must insist on solutions that make this industry viable. If special measures can be adopted for the financial crisis, why are identical measures refused for the shipbuilding industry? That is my question, Commissioner.
on behalf of the IND/DEM Group. - (PL) Madam President, Commissioner, solidarity involves working together, and never working against each other. The problem of the Polish shipyards poses a fundamental question - do we serve the economy or does the economy serve us? In the case of banks, whose greed and incompetent management precipitated the financial crisis, the finger was pointed at people, or rather, at bankers. Thus, the world is using taxpayers' money to rescue the financial system, even though pure economics would require judgment to be passed on the guilty parties and the banks to collapse. Unfortunately, a different philosophy is being applied to the case of the Polish shipyards. Is a banker a better person than a shipyard worker?
Polish shipyards symbolise the changes which led to the fall of the Berlin wall and the creation of a new Europe. Banks have made no such contribution to our history. However, it is the banks that we are helping, while we delay the decision regarding the matter of the shipyards. The difficult situation facing Polish shipyards is not the fault of the workers, neither is it due to a lack of skill in building ships. Bad management, political games and murky financial interests linked to the collapse of the shipyards are to blame.
While many shipyards in the old Member States of the European Union received state aid, the Gdańsk shipyard, a symbol of the struggle for freedom and human rights, was being destroyed for political reasons. The financial ruin of the Polish shipyards is of interest to those who expect large profits from taking over their assets and the attractive land on which the shipyards stand. The collapse of the shipyards will clearly also benefit competitors, including those from outside Europe. It is worth stressing that the entire European Union's share of the global shipbuilding industry is three times smaller than that of South Korea alone, which subsidises its shipbuilding industry.
Ladies and gentlemen, it turns out that a significant proportion of state aid earmarked for the shipyards was not used for this purpose. This matter should be thoroughly investigated. Commissioner Kroes, creating development opportunties for Polish shipyards will not only secure the livelihoods of thousands of Polish shipyard workers and their families, as well as those employed in related industries. It is also an opportunity to develop a modern Polish economy, and is in the long-term interest of the European Union, which should support its shipbuilding industry. Thus, hitting the Polish shipyards is at odds with the Lisbon Strategy.
(Applause)
(PL) Madam President, Commissioner, the situation facing Polish shipyards today certainly requires immediate action on the part of the government, the entire shipbuilding sector and the European Commission. Instead of privatising the shipyards, they should be nationalised with a view to implementing a comprehensive restructuring programme. What sense is there in granting any sort of assistance, if the only solution is privatisation, and the shipyards are to be owned by entities from outside the European Union? That would not only interfere with EU competition rules, but would also involve the loss of a strategic sector of the Polish economy, as more than 100 000 people are currently employed in shipbuilding and in related industries.
Against the background of the global economic crisis, the support recently offered to banks will, de facto, lead to their nationalisation and bring them under state control. State aid is granted in order to make a business profitable through restructuring. Such action, for example, could save the Polish shipyard industry. Since 2005, the European Commission has been asking what the public state aid granted to Polish shipyards has been spent on. It would be good if the Commission applied equivalent criteria to similar activities carried out by shipyards in other parts of the European Union.
Instead of closing down shipyards without carefully considering such a step, Poland should call those responsible for the improper management of these companies to account, starting with the management and ending with the central administration. The people responsible for making the wrong decisions in relation to the shipyards should be identified, rather than punishing Polish taxpayers, whose contributions will fund the state aid granted. I turn to you, Madam Commissioner, to ask you to act judiciously. We need time to take appropriate and effective action. I am sure this time will not be wasted.
(Applause)
(PL) Madam President, everyone in my country expects a positive decision from the Commission. We should work to ensure a positive outcome. We should assist with restructuring and modernising Polish shipyards, rather than threatening their closure. The closure of the shipyards in Gdynia, Gdańsk and Szczecin will lead to the collapse of an entire sector of the economy. Hundreds of thousands of people will lose their jobs and people will take to the streets. Is that what we want?
There are many arguments in favour of saving the Polish shipbuilding sector. First of all, experts agree that global demand for ships is rising rapidly. Secondly, the shipyards have full order books for the next few years, which will guarantee their profitability during this period. Thirdly, Polish shipyards have qualified staff and excellent technology, which is a recipe for success in terms of competition with Asian shipyards. Fourthly, the collapse of the shipyards, and the subsequent mass redundancies, will also place a greater burden on Poland's social security system.
The Commissioner's inflexibility should perhaps make us pause to think, especially when we examine the situation whilst bearing in mind the enormous sums spent by certain European countries on saving banks threatened by the financial crisis. Are the two cases really that different? Or perhaps it is only the good will of the Commission that is lacking?
Once again, I would like to ask for a positive resolution to the problem of the Polish shipyards.
(Applause)
(PL) Madam President, I am the Member for Western Pomerania. Like Gdańsk and Gdynia, Szczecin, as a regional capital, regards its shipyard as one of its symbols. Commissioner, Ladies and gentlemen, we are currently in the throes of a financial crisis, a crisis of banking institutions and a crisis over the ratification of the reform treaty. The age of liberalism is drawing to an end, and therefore the Commission needs to become more flexible on the matter of state aid, and not just towards the banks. It appears that one bank worker is worth much more in state aid than one Polish shipyard worker.
I propose a motion to recognise the expediency of the state aid given to the Polish shipyards. As state aid, it should not need to be repaid. There has been a delay in reforming the shipbuilding industry. The Commission should not punish 100 000 people in Poland, as the Chairman Martin Schulz put it, because of the neglect and callousness of three governments.
So where do things stand now? The shipyards have investors waiting for a positive decision. The shipyards have restructuring programmes. If these need improvement, that is the Commission's job, as well as the Polish Government's. We know what ships can be built, and what else besides vessels can be produced. The workers and trade unions are being unusually cooperative. So let us reform the shipyards without shocks, without bankruptcies, without redundancies, and without terminating contracts with suppliers and customers.
We must make the shipyards efficient and competitive. This cannot be done in just a few weeks. It will need at least one year, and that is what I am proposing. You are well aware, Commissioner, that time is needed, and your parallel with Olympic Airways would appear to be inappropriate for the situation the shipyards are in. One year is not much when the fate of almost 100 000 families hangs in the balance.
(Applause)
(PL) Madam President, there is growing bitterness and anger in Poland. Public opinion cannot understand why the European Commission wants to force the Polish shipbuilding industry into bankruptcy. The question people are asking increasingly is: whom does this benefit most? Will the destruction of this industry really be a step in the development of Europe? In the face of a world crisis, when the financial sector is being given subsidies of the order of hundreds of billions, is it sensible or reasonable to demand the return of mere tens of millions in aid given to the shipyards some years back? Is this the time to kill off employers and deprive sub-contractors of their main clients? Are we really prepared for the knock-on effect which, in the face of the present crisis, may have disastrous consequences?
I hope that the rumours of the influence of lobbyists on the Commission's hard line on this have no basis in fact. The idea of solidarity, which, in the eyes of the people of Poland, was born in the shipyards, in simple terms means that we should all look after each other, unless the Commission believes, like some of the creatures in Orwell's Animal Farm, that all Europeans are equal, but some are more equal than others.
(PL) Madam President, I ask the European Commission to accept the restructuring plans for the combined Gdynia and Gdańsk shipyards, and for the Szczecin Shipyard. The Commission should accept these plans not because the Gdańsk Shipyard is a symbol. Being a symbol is important, particularly if it is of the rank of the Gdańsk Shipyard, but even this does not release it from the need to respect the law and general rules. The restructuring plans should be adopted for other reasons - because they are sound, and they are probably the only solution possible. This is because they address the need to modernise shipbuilding, and their implementation will mean upholding the principles of free competition, because it will mean privatisation, and as a result the shipyards will be able to operate independently under market conditions.
We should be pleased that the current Polish Government is the first in many years which is really trying to help shipbuilding out of its difficult position. Mr Bielan is greatly mistaken here, because it is thanks to Minister Gradów that we now have the opportunity for a permanent resolution to these problems.
This morning, President Sarkozy said to this House 'we would like Europe to be united.' Unity also involves an understanding that it is worth creating an opportunity for the rescue of the Polish shipyards. Adopting the restructuring plans would provide such an opportunity. In fact, President Sarkozy also said, 'Europe needs strong industry. Europe has to produce cars and ships.' If the European Commission does reject the restructuring plans, it will mean yet another European country that will stop building ships.
A logical consequence of today's appeal by the French Presidency should be to adopt the restructuring plans for the Polish shipyards. Then we will have the chance of European consensus on this matter, with Parliament, the Commission and the Council jointly contributing to the rescue of the Polish shipyards.
(PL) - Commissioner, I cannot agree with one single word of the liberal views that you have expressed here. You proposed quartering the assets of Poland's shipyards, selling them in an unconditional tender, and then putting them in the hands of private investors. In whose interest, I wonder, is this proposition? It is definitely not in the interests of the shipyard workers, nor in the interests of the shipyards themselves, but of the investors.
I would also like to tell you that the proposal you have tabled is unfortunately not possible under Polish law, as it simply means insolvency. Why did you and the Commission not propose quartering the assets of European banks and selling them off in an unconditional tender? Today governments are proposing 10 billion for guarantees for Holland, 10.5 billion for France, 400 billion for Germany, because Europe is a place of social values and solidarity.
I know that some Polish governments have made many mistakes. Unfortunately they have to be rectified now, and the Polish Government needs time now - at least one year - to ensure that these mistakes do not hit Polish workers. I appeal to you for more time. I appeal to you for social sensitivity and economic common sense. The Polish shipyards are European shipyards.
(PL) - Madam President, I remember how some fifteen years ago representatives of the Szczecin Shipyard informed me of the huge amounts of aid the EU and Germany had been giving to the German shipbuilding industry because of competition from the Szczecin Shipyards. I say this now so that it does not suddenly emerge that Brussels applies double standards, that the EU has better and worse shipyards, equal and more equal shipyards, shipyards which are worthy of the Commission's benevolence, and those worthy only of nit-picking.
First the leaders of the four largest Member States, then the eurozone countries, and finally all 25 Member States blithely decided to hand out millions of euro to save banks employing hundreds of people, whilst at the same time putting in the balance assistance to shipyards employing thousands, and tens of thousands if you include sub-contractors. Polish shipyard workers should not have to pay the high cost of redundancy in the strange tug-of-war between the European Commission and the present Polish Government. It is too easy for the Commission to make a decision that will decide whether the Szczecin and Gdynia shipyards sink or swim. If the Commission is to make controversial decisions of this kind, at least give the partiesto the dispute some time. Accept the creation of a committee of experts, and do not turn your backs on Poland's shipbuilders and their families.
(PL) Madam President, I have heard the debates on the Polish shipyards with satisfaction, and believe that the majority of the Polish delegation has proved up to the task and put forward water-tight arguments, whilst at the same time refraining from pinning the blame on anyone.
We cannot agree to the liquidation, which ultimately will result in the assets of the shipyards being broken up. You cited the example of the Greek airline, where liquidation allowed it to offload its debts and to continue operating. Unfortunately, under Polish law insolvency does not allow for a company to undergo such therapy and to come out leaner and fitter. The therapy would kill the Polish shipyards. But the burden of debt will never allow the shipyards to operate profitably. In a Polish newspaper interview, you said that rescuing debt-ridden banks is a completely different matter from debt-ridden shipyards. The shipyards may have been poorly managed, and difficult restructuring may have been repeatedly postponed, but one thing is certain, and that is that they did not resort to such downright irresponsible and dubious dealings as the banking sector did. It is the Polish taxpayer who has paid for the mistakes of the Polish shipyards, while we are all paying, and will continue to pay, for the mistakes of Europe's banks.
This debate has shown that there is agreement on reforming the shipyards in a way that gives real hope for them to operate profitably in the future. We are all aware that if the Commission accepts our arguments, and Poland squanders this opportunity, there certainly will not be another.
(PL) Madam President, Commissioner, is this not a time to acknowledge that something new is happening in Europe, and in the world? Is this not a time for a slight shift in our sensibilities and our thinking? Is it not time for us to admit that there are not two sides in this conflict, but only one? One side on which we are together, and in which we want to do something good? Is this not a time to show Polish workers and the Polish people that the European Union actually can do good in this particular situation?
I would like to encourage you to come over to the good side. I would like to encourage you to strengthen your sensibility and your imagination, and stand on this new side, because right now the course of history is shifting, and you have the opportunity of being on the good side.
(Applause)
- (PL) Madam President, the banks and financial institutions have had hundreds of billions of euro made instantly available to them to protect the free market and the European Union. Not even a nominal sum has been made available the Polish shipyards, while the financial institutions were those whose speculation led to the world crisis, and a more than 30% appreciation in the Polish currency led to the collapse of the shipbuilding industry there.
Today the Union is giving aid to those responsible for the crisis from the pockets of its citizens, while the victims are liquidated. The sentence imposed on Poland's shipyards is also a gift to Germany's shipyards, which after 1989 received hundreds of billions of Deutschmarks in non-repayable subsidies. The loss of more than 100 000 jobs, mainly in Poland, is a price the people of Poland, and not the European Union, will pay.
Should the people and the places which triggered the Solidarity movement, the fall of the Berlin wall, and the liberation of Europe, fall victim to arbitrary decisions from Brussels which have been taken in the interests of speculators who want to make a killing over the rubble and wasteland of the shipyard? We demand decisions by the Commission which will help to rescue and develop the shipbuilding industry.
(PL) Madam President, Commissioner, after so many speeches, and mostly Polish ones, I have only two comments. First of all, I refer to the letter which the Polish delegation in the PPE-DE Group sent to President Barroso to remind him that, behind the iron curtain, shipbuilding was regarded as a Polish speciality. Hence the relatively high level of technology and good quality of human capital. This was a kind of dowry, which we brought to a united Europe, and this can be seen in the small and medium-sized enterprises that are performing well today, but is concealed also the in potential - including the human potential - that resides in the three shipyards we are discussing today. Today, the credibility of plans for the shipyards is determined by the interest of current and potential private investors, who want to risk their own money in the future of these sites.
My second remark is about the wisdom of competition policy in the present unsettled times. This wisdom cannot simply end at ensuring fair relations between competitors in the European area. It should also face the global situation and take that into account. It must face up to competitors who sometimes play a different game - while we play football in Europe, they play rugby. The fact that the results are not always good can be seen from an example from beyond Poland's backyard. You have probably heard of the Aker Group, the most powerful shipbuilding group in modern Europe, which brought together Scandinavian, French, German and even Brazilian shipbuilding, I suppose to counter competition from the Far East. But the Aker Group has long since gone. It has become STX of Korea. Something did not quite work out there. So it is all the more important in our troubled times to make decisions which will bring stability rather than danger, and that also applies to the Polish shipyards.
(Applause)
(PL) Madam President, Commissioner, you have put forward a plan which really can become a basis for the successful restructuring of Poland's shipyards. The Polish Government has already started intensive work on this plan, but the key factor is time. We appeal to you for suspension by the Commission of its decision regarding the shipyards. We appeal for more time for the Polish authorities to prepare a programme which can promise success, and which will save 100 000 jobs in Poland. It will also help Europe retain an important industry capable of competing in the international arena. I have at least two reasons for asking for more time. Firstly, the plan you propose requires considerable legislative changes in Poland, and this cannot be done in a matter of weeks, but will take several months. Secondly, the current situation affects us all. The financial crisis threatens a general European crisis. The last thing that Europe needs right now, Commissioner, is the collapse of an entire industry.
(Applause)
(PL) Madam President, there are three issues I would like to raise in this debate. Firstly, the financial aid that has been given to the Polish shipyards is targeted aid. In consequence, the European Commission should not demand its repayment. Secondly, the support for Poland's shipyards is support for European shipbuilding, just as was the support at one time given to the East German shipbuilding industry. The European Union needs a modern, productive shipbuilding industry, from which European shipping operators will order vessels. Thirdly, the levels of state aid that Polish shipyards have received until now, and the amount of aid predicted for the future, are nominal compared with the almost EUR 2 billion in aid reported to have been placed at the disposal of Europes's private banking sector. What is more, the governments of some Member States are making such hasty decisions on this that they do not even have time to inform the European Commission of them.
The European Commission's suggestions, that the best solution for the Polish shipyards would be to restructure them by setting up separate production companies, is unacceptable, as this would most likely mean dismemberment of the assets of the shipyards, thereby depriving the yards of their ability to build ships.
(PL) Madam Commissioner, on the one hand I appreciate your understanding of the historical and moral dimensions of these shipyards. On the other, I believe that you are too intelligent not to understand that the economic argument no longer holds water. In my view, what we are doing for the banks and what we are failing to do for the shipyards does not stand up to scrutiny. I also believe that in a difficult situation, we need to make courageous decisions. Perhaps this is that opportunity.
Thirdly, if I were to paint a gloomy scenario of bankruptcy and of assets being sold off to investors, probably somewhere outside Poland, as there are none in our country, I imagine it would be the same as Siemens or Airbus being managed by the Koreans. The point is, that if such a large national industry as shipbuilding were in other hands, would Poland and Europe benefit from this?
(PL) Madam President, Commissioner, as in July and September I twice asked a question to which I did not receive a written answer, I would like to ask it orally now. The question was whether it was true that on 20 June at the meeting between the European Commission and a delegation of Ulstein Group (one of the investors), a certain Mr Soukup, representing the Commission - and I quote the European Commission's notes here - when asked about the suggested purchase price for the Szczecin Nowa shipyard, indicated that, bearing in mind the high liabilities and losses, it would not be high. In this context, he asked why the Ulstein Group was not considering buying the assets after the eventual insolvency proceedings which will be initiated when the decision has been made for repayment of the aid. He stressed that if the assets in insolvency are taken over, there would be no possibility of support for restructurisation, but it would, however, be possible to receive assistance as part of regional support for new investments and for creating new jobs. In my opinion, as an experienced businessman, this constitutes suggesting to an investor to hold back and to act against the company's interests. Was this the case, Commissioner?
(PL) The Gdansk Shipyard, the cradle of solidarity, the chief actor in the struggle against communism, a shipyard which suffered discrimination and which by the political decisions of the communists was brought to a poor financial condition, today awaits a positive decision from the European Commission. The same can be said of the entire shipbuilding industry. Polish shipbuilding is not alone in depending on this decision, for the situation of the European Union's shipbuilding industry in the world also depends on it. There is the problem of competition from Korea, and from countries which not only give public subsidies, but which reduce standards of employment, and which do not respect the rights of workers. Here the competition will not be fair competition, if the shipyards are given worse treatment than the banks, which used unfair means to encourage mortgage lending.
(PL) Madam President, Commissioner, the collapse of the Polish shipbuilding industry is necessary neither to Poland nor to the European Union. We therefore have to find a solution together.
Firstly, the European Commission needs to withdraw its demands for repayments of public funding, particularly as the bulk of these were backed by government guarantees to the borrowers. Secondly, asking the shipyards to pay up at a time when the European Union is retreating from the market economy and nationalising the banks is unfair and undermines the purpose of the European Union.
Thirdly, the economy in the European Union and in Poland must develop. Development cannot be based solely on liquidating or limiting the production of individual industries. Fourthly, the desire for liquidating the shipyards, the birthplace of the Solidarity movement and the changes in Europe, may result in a defensive reaction of public dissatisfaction on a large scale, which nobody needs at the moment. And fifthly, in the European Union almost one hundred million people are already living on the threshold of biological survival. Why multiply poverty?
Madam President, we are without doubt witnessing a crisis of confidence in the European institutions, a crisis in Ireland, Holland and France. But not in Poland. At least, not so far. Poland has confidence in the European institutions. Unfortunately, if the shipyards are eventually prevented from operating and gradually reforming, Poland, too, may experience a crisis of confidence in the institutions of the European Union, because it is obvious to everyone that there are two measures, two standards: they were different in the case of the former East Germany, and they are different for the banks. We can speak of the differences of scale, but this will not be understood by those who are losing their jobs. When I had the honour of visiting the Polish shipbuilders with the Commissioner, I had the impression - and probably the correct impression - that you want to find a good solution. I therefore ask you to find what is really the best solution possible, and to give these shipyards a chance. Thank you very much.
I apologise to Mr Janowski, Mr Wojciechowski and Mr Pęk, but I am afraid it is not possible to continue. I was active in trade unions for 30 years and I understand the tragedy and drama involved, but I must give the floor to Commissioner Kroes.
Member of the Commission. - Madam President, I am impressed by honourable Members' involvement with this dossier and I have paid great attention to all the remarks made this evening.
I want to do my utmost to give you an answer and, if you will allow me, I shall take a little time and try to explain what the reality is at the moment.
Mr Buzek started by giving an explanation of the situation in Poland, and he rightly mentioned that we should be prepared to offer a positive solution to maintain business activities. We are offering a positive solution to maintain business activities. If investors are interested in shipbuilding, as some say they are - and we got that message not only from one member of the government but also from different sides - then they can bid for the assets, and that is what I was underlining. Please take into account that, as far as the Commission is concerned, the solution could result in viable economic activities in Poland. We have to talk about viable economic activities, because I do not want to present the workers who are involved with something that is not viable.
It has taken too much time. All those people have the right to know what is going on and what their future will be, and no one is expecting that we will just say: let us go on, what the hell, what can we do now, let us just continue with what we have been doing. We are aware that this is not a viable situation any more. Having said that, we, the Commission, did our utmost to come up with a solution.
Therefore, as I said earlier, firstly, for Gdańsk, the Polish Government should offer us a business plan in which there is a viable future. All the craftsmen there can do an extremely good job and are already doing a job which there is good reason to think could be expanded - after all, it is privatised, the owners have made investments and there is a possibility that this can continue. However, we badly need a business plan, and that is what I am asking you for. You who are so involved in the Polish situation should just address your Polish Government and say: 'Come on, boys and girls, now you have to deliver. We, as Members of the European Parliament, no longer accept the fact that you are not delivering.' In other words, they are not delivering a solution to the question that you have in mind.
Assuming that the Gdańsk side of the problem is approached in the way I mentioned, then I will now come to the two other shipyards. I have just described to you that Gdynia and Szczecin could be approached with an employment future that is viable. That is what we are talking about, and that is why I mentioned the example of Olympic Airways. Of course, they are completely different: one is shipbuilding and the other is flying. But, having said that, the original thought behind the Olympic Airways solution was liquidation and then assets, without the burden of paying back all those large amounts of money, and then, with the new investors, giving these undertakings an opportunity to find a viable future.
Mr Schulz, we did not say that the yards should be shut. We are seeking a way for them to be strong enough to resist the coming recession and with the activities which are most likely to be profitable on those sites, and there lies the opportunity for both of the shipyards, once the assets are bundled, taking into account that there are a couple of potential investors who are interested in just giving them a viable future.
Ms Schroedter, the Polish yards have had a longer transition than the East German yards, and during a booming period of the economy. Not only Mr Chruszcz, but also Mr Czarnecki, if you are comparing this to the situation in the German shipyards, - and it is right to say that there is a parallel with the German shipyards - then I have two general remarks.
Firstly, we need to realise that the shipbuilding industry in other countries, such as Denmark or the UK, where the public purse was not so generous, was considerably downsized or even closed. I have some claim to know about this: in my own country quite a number of shipyards had to be closed. So if we speak about equal treatment, we need to take into account that in other Member States of the European Union there is a history of closing shipyards which can no longer be viable.
A couple of Members made the comparison with the situation in Germany. The total size of the three shipyards in Poland - Gdynia, Gdańsk and Szczecin - is comparable to the size of the German shipyards prior to their restructuring, and the aid already granted to the Polish shipyards in the period 2002-2008 is also comparable to the aid granted by Germany to its shipyards - around EUR 3 billion. So there is a basis for comparison.
However, from both the perspective of competition distortion and of safeguarding stable employment, the length of the restructuring process in Poland is an aggravating factor. Whereas the shipyards in Germany were privatised in 1993 and finalised their restructuring in 1995-1996, the Polish shipyards have continued subsidised operations for a very long time, since well before the Polish accession to the EU, and have been bailed out several times since then.
I have mentioned before that now, in 2008, more than four years have passed since the accession of Poland to the EU, and eight years since the first state aid rules were introduced in Poland in 2000 pursuant to the 1994 Association Agreement. In addition, the shipbuilding industry has been benefiting from an unprecedented boom over the last five years. That should also be taken into account: even during a period of a booming sector, it was not possible to put the Polish shipyards in a viable position, so that is something we have to take into account. Even during that period things were not working properly in a way comparable to the other shipyards.
So if we take into account that the boom, with an assured inflow of orders and ever-increasing prices, created favourable conditions for conducting a far-reaching restructuring in Poland, then that chance has not been utilised by Poland. Industry experts already forecast a downturn, an overcapacity in the world market in the two or three years to come.
To conclude, the comparison with Germany might be meaningful. Yes, it is close by; yes, it is nearby a comparable situation. It shows that the Polish shipyards are treated exactly the same as the German shipyards. The same criteria are applied when assessing the state aid, with viability being the most prominent of them.
Finally, a parallel should also be drawn with cases where the Commission has not authorised state aid and even ordered recovery of illegal state aid in other Member States. In the shipbuilding sector I recall negative decisions ordering repayment of aid - as some of you will remember - with regard to the Spanish public shipyard IZAR, to Greek shipyards and a couple of other ones.
If Mr Bielan is saying - as I too said in my remarks - we have taken years, then this is because of the economic, social and symbolic importance of the yards. Yes, we did. I dare to defend that, but the best thing we can give to the heroes of the yards is a viable future, and that is what I am asking you for: just a realistic approach, the approach that those heroes deserve.
A question was asked about European shipbuilding. The Commission, in cooperation with the European shipbuilding industry, is actively implementing an integrated strategy - and we call it 'Leadership 2015' - aimed at increasing the competitiveness of the shipbuilding industry in all the Member States of the European Union. In that context, work is ongoing in helping industry in Poland and elsewhere to address the key challenges facing the sector by, for example, facilitating innovation and better protection of intellectual property rights. Continuous subsidisation cannot be an answer to challenges to competitiveness.
We in the Commission, like you, are interested in a viable industry that can operate without state intervention and without state aid and compete on its own merits. That is the case for many shipyards in Europe, particularly in the sector of technologically sophisticated vessels.
Mr Tomczak and a number of other Members compared the financial sector situation of today and the banking situation, and who does the economy serve? The declining EU share of world shipbuilding will not be reversed by keeping yards in unsustainable activity, and Mr Chruszcz and Mr Tomczak touched on the general line with the financial crisis. I tried to explain this in my first statement. I would like to say a little more on the questions asked by some of you.
A question was asked about the possibility of applying state aid rules less strictly in the light of state aids currently approved by the Commission for financial institutions. This is an interesting question, and it is not only within your meeting of today. But it is also a fact that we have to see why the Commission seems to be stricter in the Polish shipyard cases, while it authorises massive aid to European banks.
The situation of the Polish shipyards, if you will allow me to say so, is completely different to that of the banking sector. There are two reasons, which I shall explain to you. No 1: the bankruptcy of a major European bank could trigger the collapse of a number of other financial institutions and produce systematic negative effects on the whole economy of one or more Member States. So we are currently considering emergency short-term aid measures for banks, as opposed to restructuring aid spread over many years for the Polish shipyards. By the way, if banks were to require longer-term state support, they too would be subject to similar requirements to the Polish shipyards. They have to deliver a credible restructuring plan. They have to ensure a long-term viability for their beneficiaries. So it is indeed a fact that, within the banking sector at the moment, we are also approaching the banks with restructuring and viable business plans for the future.
I do not see why some of you are so concerned with the nationality of the purchasers of the assets of the yards. If they are the ones who are the real entrepreneurs and if they are the ones who are interested in those assets, let us go for it. We owe it to the workers of the yards to seek a solution without regard to nationality or protectionism. That is not the answer I would like to give to the workers who are interested in their jobs, in jobs that are viable.
I am very glad that a couple of Members recognise that the yards are flexible and that we do not make a religion out of it. If only producing ships is the only opportunity, I think we are not dealing with these cases in a professional way. There should be sustainable production of whatever product over there with the craftsmanship of those people. If demand is growing and the workers and the yards are competent, which I believe - as you were mentioning - then we can give them a chance by freeing them from the burden of past state aid.
I shall try to conclude, as I can read your body language. One of the main issues that I was faced with is: can you not give more time? Is that the way we should deal with this very difficult issue? I think that all those workers have the right to ask us to come up with a viable solution for their future. What we, the Commission, are presenting and what we are asking the Polish Government and where we badly need your backing towards the Polish Government is that they are aware. Just deliver the business plan for Gdańsk. Please, please, please. And just be aware that for Gdynia and Szczecin there is an opportunity.
There is a future, but then we have to act in such a way that the burdens of all those to be repaid state aid over recent years are taken off the assets and that, with the assets in a bundling, there is a new future for activities in both yards and in both areas and regions.
It is absolutely crucial that those assets are not with that burden, for if there is that burden on the shoulders of those assets then there is less interest from investors. That, indeed, is the law of just thinking over the solution. If the liquidation is to be done, it can be parallel, and if it is parallel then it does not take that much time.
If I had to face all those workers, then I would prefer to say, please go with this solution which the Commission is offering. If you accept it, it can be done quickly, and do not tell me that, because the law in Poland is the way it is, you cannot change a law. I am not absolutely sure that the law is able to fit in this solution, but if that is the case then you can just act as a government. With my experience in the last century in another position, I know - and I knew - that if you want a solution, there is a way out. I ask you from my heart, for all those workers: please address the Polish Government.
The debate is closed.
Written statements (Rule 142)
in writing. - (PL) Madam President, observing the current activity of the Commission concerning the Polish shipyards has reaffirmed my conviction that Poland should not have joined the EU under the conditions offered a few years ago. Millions of my fellow countrymen were of a similar view, but the majority were deceived into thinking that the EU would help Poland to reach the levels of development of the 'old' EU. This applies not just to the shipyards, but to many other areas, such as agriculture. I am in favour of my country participating in the European Community, but I oppose, and protest against, Poland being treated like conquered territory from an economic standpoint. I can see how the former communist East Germany, or indeed the banking sphere, are subject to different criteria. They are allowed state aid.
Today, when the fate of the Treaty of Lisbon hangs in the air, I am convinced that from the economic view, it will make Poland entirely dependent on the bureaucracy in Brussels. That is why in the coming elections to the European Parliament, the peoples of Europe must support the politicians who will say 'no' to this treaty.